DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to method, classified in C03C21/002.
II. Claim 18, drawn to a product, classified in C03C3/085.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process, such as alternative ion exchange processes, or manufacturing a substrate with no ion exchange and the correct composition that matches a reversed ion exchange product.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

• the inventions have acquired a separate status in the art due to their recognized divergent subject matter 
• the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
• the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kevin Johnson on June 15, 2021 a provisional election was made without traverse to prosecute the  invention of Group I, claims 1-17.  Affirmation of this election 18 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alder et al. (US 2019/0112220 A1 – hereinafter Alder).
Regarding claims 1-4 and 6, Alder (Fig. 1 and [0041]-[0050])  discloses a method comprising subjecting a chemically-strengthened thin glass substrate (corresponding to an ion exchanged glass-based article) to a reverse ion exchange by applying a reverse ion exchange medium to a surface of the ion exchanged glass-based article to produce a chemically strengthened substrate with less, reduced, or zero curvature, a predetermined profile of curvature, or slightly relaxed substrate.  The reverse ion exchanged substrate of Alder corresponds to a reverse ion exchanged glass base article.  Alder ([0103] and [0122]) discloses the reverse ion-exchange medium means a solid, liquid, or gas used for reverse ion exchange and discloses the preferred reversing alkali ions for relaxing a glass surface includes lithium ions or both lithium ions and sodium ions and discloses [0123] the reverse ion-exchange medium includes examples of alkali metal salt compounds, such as alkali metal nitrates (claimed in claim 2), sulfates, halides, phosphates, carbonates, and chlorides, and ([0111]) discloses a mixture of sodium carbonate and sodium nitrate for reverse ion exchange.  
Alder ([0106]) further discloses the reverse ion exchange medium may include a percentage of alkaline earth ions, which may act as a poison to inter-diffusion during reverse ion exchange, such as 
Regarding claims 7 and 8, as discussed in the rejection of claim 1 above, Alder discloses a mixture of both lithium and sodium ions.  Alder (([0123]) further discloses the concentration of reversing alkali ions may be varied to present greater or less quantities of reversing alkali ions to a glass surface region during reverse ion exchange, and as a result, changes to the concentrations of one or more species of reversing alkali ions contained within the reverse ion exchange medium may be used to vary relaxation to the compressive stress during reverse ion exchange and thereby provide for adjustment to the modification of curvature in the thin glass.  Therefore, it would be obvious to a person having ordinary skill in the art, the concentration of sodium and lithium in the reverse ion exchange medium are result effective variables to vary/affect relaxation to the compressive stress during reverse ion exchange.  Through routine optimization of the sodium ions and lithium ions in the reverse ion exchange process of Alder, it would be obvious to a person having ordinary skill in the art, through routine optimization of result effective variables, such as the concentration of sodium salt and lithium salt, it would be obvious to a person having ordinary skill in the art, the sodium salt may range from 30 wt% to 90 wt% and the lithium salt in an amount from 5 wt% to 50 wt%.
Regarding claim 9, Alder ([0106]) further discloses the reverse ion exchange medium may include a percentage of potassium ions to slow the reverse ion exchange process and discloses ([0002]) potassium nitrate for ion exchange.  Therefore based on the teachings of Alder, it would be obvious to a person having ordinary skill in the art, the reverse ion exchange of Alder further comprising a potassium salt with potassium ions to slow the reverse ion exchange process.
Regarding claim 10, since a potassium salt may be in an amount of 0 wt%, it would be obvious to a person having ordinary skill in the art, the rejection of claims 1-4 and 6 provide for a potassium salt with 0 wt%, as claimed in claim 10.  
Regarding claim 13, Alder ([0110]) discloses the reverse ion exchange temperature as preferably less than 400 degrees C.  Therefore, it would be obvious to a person having ordinary skill in the art for the reverse ion exchange at a temperature of less than 400 degrees C, which provides for temperatures overlapping Applicant’s claimed range of greater than or equal to 350 degrees C to less than or equal to 550 degrees C.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alder et al. (US 2019/0112220 A1 – hereinafter Alder) as applied to claim 1 above, and further in view of Samori et al. (WO 2014/192097A1).
For the Samori reference, the Examiner is referencing the attached English machine translation of Samori.
Regarding claim 5, Alder fails to specifically disclose the amount of calcium, magnesium, or barium salt, but discloses alkaline earth ions act as a poison to inter-diffusion during reverse ion exchange, and Samori (pg. 5) discloses a molten salt bath comprising 10 wt% to 40 wt% of calcium nitrate to prevent alkali elution.  Therefore, based on the combined teachings of Samori and Alder, it would be obvious to a person having ordinary skill in the art to try to use known calcium nitrate concentration that prevents alkali elution in the method of Alder to prevent inter-diffusion of alkali, such .
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alder et al. (US 2019/0112220 A1 – hereinafter Alder) as applied to claim 1 above, and further in view of Dejneka et al. (US 2013/0004758 A1 – hereinafter Dejneka) and Baker et al. (US 2015/0239772 A1 – hereinafter Baker).
Regarding claims 11 and 12, Alder fails to disclose the reverse ion exchange further comprises silicic acid, and the silicic acid (claim 11) in an amount in a range from 0.1 wt% to 4 wt% (claim 12).  However, Dejneka discloses additional components present in a molten salt bath, such as compounds that act to reduce attack of the bath vessel or glass article by the molten salt, such as silicic acid, and Baker discloses 0.5 wt% of silicic acid to prevent etching.  Therefore, based on the teachings of Dejneka and Baker, it would be obvious to a person having ordinary skill in the art, for the reverse ion exchange medium to comprises silicic acid and in an amount of 0.5 wt% to reduce attack of the bath vessel or glass article by the molten salt.  
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alder et al. (US 2019/0112220 A1 – hereinafter Alder) as applied to claim 1 above, and further in view of Amin et al. (US 2018/0044231 A1 – hereinafter Amin).
Regarding claim 15, Alder fails to disclose the surface roughness of the reverse ion exchange glass-based article.  However, Amin ([0047]) discloses a non-defective ion exchanged glass substrate may have a Ra of less than 0.002 microns (2 nm).  Therefore, it would be obvious to a person having ordinary skill in the art to produce a non-defective ion exchanged glass substrate including a surface roughness (Ra) of less than 2 nm.
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alder et al. (US 2019/0112220 A1 – hereinafter Alder) as applied to claim 1 above, and further in view of Amin et al. (US 2015/0225287 A1 – hereinafter Amin’287).
Regarding claims 16 and 17, Alder ([0010]) discloses chemically strengthened glass for touch displays and a chemically strengthened glass substrate for large format displays, such as a large touchscreen, and cover glasses for handheld mobile phones, but fails to disclose the transmission haze of the chemically strengthened glass for touch displays or cover glasses.  However, Amin’287 ([0065]) discloses for an optically smooth surface, transmission haze is generally close to zero and discloses for construction of touch screens for an electronic device the haze of the article is more specifically less than about 1%.  Therefore, based on the combined teachings of Alder and Amin’287, it would be obvious the reverse ion exchange glass of Alder is a glass for a touchscreen display, and it would be obvious to a person having ordinary skill in the art after the reverse ion exchange a surface of the glass based article has a transmission haze of less than 1% or generally as close to zero as possible, which provides for the glass based article having a transmission haze encompassing Applicant’s claimed transmission of less than 0.1% or less than 0.05%.  
Claims 1 and 14 is/are rejected under 35 U.S.C. 103 as being obvious over Andrews (US 2019/0389764) in view of Alder et al. (US 2019/0112220 A1 – hereinafter Alder).  
The applied reference (Andrews) has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a 
Regarding claims 1 and 14, Andrews ([0025]) discloses a method comprising a reverse ion exchanging of an ion exchanged glass article in a reversion ion exchange bath that comprises lithium salt and a re ion exchanging the reversed ion-exchanged glass article.  Andrews ([0037]) further discloses the reverse ion exchange extends to a period of about 2 hours to about 48 hours, which is within Applicant’s claimed range of greater than or equal to 1 hours to less than or equal to 48 hours, as claimed in claim 11.  Therefore, it would be obvious to a person having ordinary skill in the art a method comprising the claimed step of reversion ion exchanging, a reversion ion exchange medium comprising a lithium salt, and the reverse ion exchange extends for a period of about 2 hours to about 48 hours, which overlaps Applicant’s claimed range.
Andrews fails to disclose the reverse ion exchange medium comprising a carbonate ions and a multivalent salt.  However, Alder ([0103] and [0122]) discloses a reverse ion-exchange medium means a solid, liquid, or gas used for reverse ion exchange and discloses the preferred reversing alkali ions for relaxing a glass surface includes lithium ions or both lithium ions and sodium ions and discloses [0123] the reverse ion-exchange medium include examples of alkali metal salt compounds, such as alkali metal nitrates and carbonates.  Alder ([0106]) further discloses the reverse ion exchange medium may include a percentage of alkaline earth ions, which may act as a poison to inter-diffusion during reverse ion exchange, such as magnesium ions, calcium ions, or barium ions and ([0016]), and specifically teaches a calcium nitrate (claimed in claim 3 and 4) (corresponding to a non-ion exchangeable multivalent metal salt) as a poisoning additive.  Therefore, based on the disclosure of Andrews and the additional teachings of Alder, it would be obvious to a person having ordinary skill for the reverse ion exchange .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6, 9-10, 13-14 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-11, 16-19 of copending Application No. 16/425,290 (reference application) in view of Alder et al. (US 2019/0112220 A1 – hereinafter Alder). 
Regarding claims 1-6, 9-10, 13-14, claims 1-5 and 9-11 of the reference application claim reverse ion exchanging an ion exchanged glass-based article in a reverse ion exchange medium to produce a reverse ion exchanged glass based article and wherein the reverse ion exchange medium comprises lithium salt and a non-ion exchangeable multivalent salt, and dependent claims 2-5 and 9-11 of the reference application claim various conditions for the reverse ion exchange that correspond to conditions claimed in claims 2-6, 9-10, and 13-14 of the current application.  Claims 1-5 and 9-11 of the reference application fails to claim carbonate ions in the reverse ion exchange.  However, Alder ([0103] and [0122]) discloses the reverse ion-exchange medium means a solid, liquid, or gas used for reverse ion exchange and discloses the preferred reversing alkali ions for relaxing a glass surface includes lithium ions or both lithium ions and sodium ions and discloses [0123] the reverse ion-exchange medium includes examples of alkali metal salt compounds, such as alkali metal nitrates (claimed in claim 2), sulfates, halides, phosphates, carbonates, and chlorides, and ([0111]) discloses mixture of sodium carbonate and sodium nitrate for reverse ion exchange.  Therefore, based on the additional teachings of Alder that alkali carbonates may be present in a reverse ion exchange, it would be obvious to a person having ordinary skill in the art, the method of claims 1-5 and 9-11 of the reference application, further comprising carbonate ions.  
.  
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LISA L HERRING/               Primary Examiner, Art Unit 1741